Title: To James Madison from John J. Murray, 15 May 1802 (Abstract)
From: Murray, John J.
To: Madison, James


15 May 1802, New York. Has made the arrangements described in his letter of 29 Jan. [not found] and has booked passage for himself and his family on the ship Fanny bound to Greenock; leaves about 1 June. As soon as possible after his arrival in Scotland, he will proceed to London for a few days. Offers to carry dispatches to Great Britain.
 

   
   RC (DNA: RG 59, CD, Glasgow, vol. 1). 1 p.



   
   A full transcription of this document has been added to the digital edition.

